Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 1 of 15




                           UNITED STATD DISTRICT CO UR T
                           SO UTH ERN DISTRICT O F FL O RIDA

                           xo.       20-mj-03523-Louis
   IN R E:SEALED CO M PLA W T
                                        /

                                 CRIM m A L CO VER SH EET

      Did this matterorigirmte 9om a matterm nding in the CentralRegion oftheUnited States
      Attomey'sOë cepriortoAugust9,2013(Mag.JudgeAliciaValle)?                Yes X No
      Did thismatteroriginate from amatterpending in theNorthern Region oftheUnited States
      Attomey'sOëcepriortoAugtkst8,2014(M ag.JudgeShaniekMayrlard)?            Yes X No
   3. Did this matteroriginate âom a m atterm nding in the CentralRegion ofthe United States
      Attomey'sOfhcepriortoOctober3,2019(Mag.JudgeJaredStauss)?            Yes X No

          Respectfully Subm itted,

          A RIAN A FAJA RDO ORSHAN                       ROBERT ZINK
          UN ITED STA TES A U ORN EY                     CH IEF,FR AU D SECTION

    By: /                                         By:
          DAV ID A .SN IDER                              PHILIP B.TROUT
          A ssistm tU rdted StatesM om ey                TrialA ttom ey,Fraud Secéon
          Com'tID N o.A5502260                           U.S.DepartmentofJuséce
          99 N E 4TH Street                              1400 N ew Y ork Ave N W
          M iam i,FL 33132                               W ashingtonoDC 20530
          Fax:(305)530-6168                              Fax:(202)514-0152
          Tel.(305)961-9159                              Tel:(202)616-6989
          Email:david.snider@ usdoj.gov                  Email:philip.kout@usdoj.gov
   Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 2 of 15

*(741tRm 0:(:)1 Cnml
                   nalCtv lzln!                                    Original

                                         U NITED STATES D ISTRICT COURT
                                                                      forthe
                                                           Southern DistrictofFlorida

                 UnitedStatesofAmerica                                  )
                           &,.                                          )
                      Ti
                       araWalker                                        )     CaseNo. 20-mj-03523-Louis
                                                                        )
                                                                        )
                                                                        )

        CRIM INAL CO M PLAINT BY TELEPHONE O R OTIIER RELIABLE ELECTRONIC M EANS
         1,thecomplainantin thiscase.Mate thatthefollowing istrueto the bestofmy knowledgeand belief
Onoraboutthedaîels)of    May lla-lplp-lppg.!y.
                                             24,7029.--inthecountyof
                                              -                                                         M/mi
                                                                                                           .rip-
                                                                                                               pe              - inthe
   :puthqm.,
           .- Districtof         p-ç
                                   .
                                   tr
                                    .
                                    j4@-        ,thedefendanqs)violated:
                                                  -.-



        Codes'ecl/fza                                                           Ol-fellseDescription
 18U.S.C.j 1343                                         W ire Fraud
 18U.S.C.j 1344                                         BankFraud
 18U.S.C,j 1349                                         Conspiracy to CommitW ire and Bank Fraud




        Thiscriminalcom plaintisbased on these facts:
SEE AU ACHED AFFIDAVIT.




        W Continuedontheattachedsheet.                                                                                                       )
                                                                                                                                             l
                                                                                                                                             i
                                                                                                                                             !




                                                                                    Mirthe LQv-rljyvtpgm slwjcpl-Ag.
                                                                                                                   ent,IR/ QI            .
                                                                                               IDtj'tfef/?lz1pY f'/ltlIit1F


Attested to by the Applicantin accordancewith therequirementsofFed.R.CriIn. .4.1by W hatsApp.

Date:     Seqtember32020
           . .
                                                                                                   #l
                                                                                                    zJ#egjjgnuture
                                                                                                         .




City and sute:     ..- .. . .. - .- - .- -   y iami
                                                  aF.Iq(i4-#                       dœ z--
                                                                                        kpplqpF,Louis,U.s.Magistrute Judge --
                                                                                               /'rlaI.-zïïulntterzztt/?lJ1t.
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 3 of 15




                                           A FFIDA V IT

          1,M ichaelBenivepza,being firstduly sw om ,hereby depose and state as follows:
                        IN TR O DUC TIO N AND AG ENT BA CK G R O UND

                   l m ake this Aflidavit in support of a crim inal com plaint charging TIARA

   W ALKER ICIW M aKER''I,withwirefraud,bankfraud,andconspiracytocommitwirefraudand
   bankfraud,inviolationof18U.S.C.jj1343,1344,and1349,from onoraboutMay14,2020,to
   atlemstonoraboutJuly24,2020,intheSolzthernDistrictofFlorida,andelsewhere(the'ç-l-arget
      CIISCS'').
                   W A LK ER and conspirators have participated in a schem e to obtain by fraud

   millionsofdollarsinforgivableloansthroughthePaycheckProtectionProlam ($$PPP'')andother
   govem m ent progrnm s,and have done so by conspiring w ith a person now cooperating w ith the

   investigation (':CHS 2') and others. W ALKER obtained a fraudulent PPP loan for her own
   company,UtilizationReview ProsLLC (tçURP'),aFloridalimitedliability company,withCHS
   2 providing falsified docum entsand subm ittingthe application on W ALK ER'Sbehalfin exchange

   for a kickback from the loan proceeds. To inflate the size of these PPP loans, and the

   corresponding kickbacks,the conspirators relied on a variety of false statem ents,including by

   subm itting falsified bank statem ents and payrolltax form s. Forexnm ple,the conspirators used

   nearly identicalversionsofthe sam e fabzicated bank statem ents,recycled in the PPP applications

   form ultiple com paniesw ith m inorchanges.

                   The conspirators in the schem e planned or prepared at least 90 fraudulent
   applications,m ostofwhich w ere subm itted, Based on the evidence investigatorshave review ed

   to date,CH S 2,W ALK ER,and theirco-conspiratorsapplied forPPP loansthataretogetherworth

   morethan $24million dollars,with atlemstapproximately 42 ofthose loansapproved andfunded
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 4 of 15




   foratotalofapproximately $17.4m illion. Certain ofthose loanrecipientsthenwired akickback
   of varying am ounts, oRen approxim ately 25% of the fraudulent loan proceeds,to an account

   controlled by CH S 2.

          4.      1am a SpecialAgentw ith the U nited States Departm entof'I'
                                                                            he Treasury,Intem al

   RevenueService,CriminalInvestigation(1çIRS-C1'')andhavebeenemployedinthiscapacitysince
   October2016. lam presently assigned to the M iam iField Om ce. M y duties as a SpecialA gent

   includetheinvestigation ofpossiblecriminalviolationsoftheIntem alRevenueCode(Title26of
   theUnitedStatesCode),theBank SecrecyAct(Title31oftheUnited StatesCode),andtheM oney
   laaundering Statutes (Title 18 of the United States Code). 1 v aduated from the Criminal
   InvestigatorTraining Program atthe FederalLaw Enforcem entTraining Centerin April2017 and

   the Special A gent Investigative Techniques prop nm at tlze N ational Crim inal Investigation

   Training Academ y in July 20 17. In these tw o prop am s,I studied a variety oflaw enforcem ent

   u ctics and crim inalinvestigatortechniques relating to tax and financialcrim es. Since becom ing

   an IRS-CI SpecialAgentaIhave personally investigated and assisted in investigations relating to

   tlae Intem alRevenue Law sand financialclim es. Recently,1have been assigned to work with the

   U.S.Depm m entof Justice and other law enfbrcem entpartners,including the FederalBureau of

   Investigation and the Sm allBusiness A dm inistration Om ce ofInspedor G eneral,to investigate

   possible fraud associated w ith the stim ulus and econom ic mssistance prov nms created by the

   federalgovem m entin response to the CO VID-19 program .

                  The facts in this Affidavit com e from m y personalobservations,m y training and

   experience,and inform ation obtained from otherm em bersoflaw enforcem entandfrom w itnesses.

   '
   lhis Am davitis intended to show merely thatthere is sufficientprobable calzse and doesnotset




                                             Page 2 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 5 of 15




   forth al1ofm y know ledge aboutthis mattenl

                                        PRO BA BLE CAU SE

   ThePavcheck JH /ece a Prozram

                 'IheCoronavirusAid,Relicf,and Economic Security (ESCARES'')Actisafederal
   1aw enacted in or around M arch 2020 and designed to provide em ergency financialassistance to

   the m illions of Am ericans who are sufrering the econom ic efrects caused by the COVID-19

   pandemic. Onesourceofreliefprovidedby the CARES Actwastheamhorization ofupto $349

   billioninforgivableloanstosmallbusinessesforjobretentionandcertainotherexpenses,through
   aprogram referredto asthePPP.In oraround April2020,Congressauthorizedover$300billion

   in additionalPPP ftmding.

                 In order to obtain a PPP loan, a qualifying business m ust subm it a PPP loan

   applicationm which is sir ed by an authorized representative of the business. '
                                                                                 Ihe PPP loan

   application requires the business (through its autholized representative) to acknowledge the
   prop nm rules and m ake certain am rm ative certitk ationsin orderto be eligible to obtain the PPP

   loan. ln the PPP loan application,thesmallbusiness(through itsauthorized representative)must
   state,nmongotherthings,its:(a)averagemonthlypayrollexpenses;and(b)numberofemployees.
   'Ihese figuresare used to calculate the am ountofm oney the sm allbusiness iseligible to receive

   under the PPP. In addition, businesses applying for a PPP loan m ustprovide docum entation

   show ing theirpayrollexpenses.

                 A PPP loan application m ustbe processed by a participating lender. If a PPP loan


   1      The conductand charges described in this Am davitare partofa largerinvestigation that
   is being conducted in this Distrid and elsewhere. As a result, not a1lnum bered sources and
   anonym ous individualsand entitiesare described in every filing. lhave included in thisAm davit
   only those individuals and entitiesIhave deem ed necessary to explain the particularfacts setforth
   here.


                                             Page 3 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 6 of 15




   application is approved,the padicipating lcnder fundsthe PPP loan using itsown m onies,which

   are100% guaranteedbytheSmallBusinessAdministration (ç%BA''). Datafrom theapplication,
   including inform ation aboutthe borrower,thetotalam ountofthe loaq and the listed num berof

   employees,istransmitled by the lenderto the SBA in the course ofprocessing the loan.

          9.     PPP loan proceedsmustbeused by thebusinesson certain perm issible expenses-

   payrollcosts,intereston m ortgages,rent,and utilities. The PPP allow sthe interestand principal

   on the PPP loan to beentirely forgiven ifthe business spendsthe loan proceeds on these expense

   item s within a desipzatedperiod oftim e atterreceiving theproceeds and uses a certain am ountof

   the PPP loan proceedson payrollexpenses.

   The Schem e to Obtain Fraudula tPPP Loans

          10.    On oraboutMay 13,2020,Phillip J.Augustin CtAugustin'')and CHS 2worked
   togetherto submita fraudulentPPP loan application on behalfofa com pany owned by Augustin.

   Augustin submitted a PPP loan of $84,515 to a federally insured bank (hereinaRerççBank 3''),
   through a third-party company processor (hereino er ççBank Processor 1'').2 '
                                                                               Ihe application
   included bank statem entsthatare clearforgeries,and CH S 2 hasadm itted thattheapplication w as

   based on docum entsthathe falsified forA ugustin.3

          11.    Follow ing the successofthatinitialfraudulentPPP application,Augustin and CHS



   2      A11 banks referenced in this Am davit are insured by the Federal Deposit Insurance
                   .

   Corporation.
   3      ()n June 25,2020,investigatorsarrested CHS 2 and another person now cooperating w ith
   theinvestigationCKCHS3'3 and executedsearchwarrantsattheirresidences.Followinghisarrest,
   CH S 2 chose to cooperatew ith the investigation in the hope ofobtaining favorable consideration
   in connection with hispending charges. CH S 2 w asinterview ed on thatday,and has continued to
   cooperate w ith the investigation after obtaining counsel. M ost of his statem ents related herein
   have been corroborated by records obtained from third parties or recovered from his electronic
   devices.


                                             Page 4 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 7 of 15




   2 began to w ork on obtaining m ore and larger PPP loans forA ugustin's associates and others,

   generallyforsevcralhundredthousanddollarsforeachloan,uptoasmuchmsapproximately $1.24

   m illion. Based on the evidence investigators have reviewed so far, CH S 2 and Augustin

   collectively coordinatedapplicationsforPPP loansthataretogetherworth morethan $24million

   dollars.'IheevidencealsoshowsmanymorePPP loanswereattemptedbutrejectedbybanksor
   their partners, or w ere planned and prepared,but not subm itted before CHS 2's arrest. 'I'he

   evidence suggests that a1l or nearly al1 of those loan applications w ere fraudulent, including

   W ALK ER 'Sloan application.

                 Investigators have obtained m any other PPP loan applications that CHS 2 has

   adm ittedhe subm itted aspartofthisschem e,based on falsified docum ents,and havealso obtained

   draftdocum entsused orintended to beused in those applicationsorothers. These applicationsall

   follow the sam e pattern of fraud- m any w ith obviously counterlkit February 2020 bank

   statements,and al1with fabricated IRS Forms 941 (titled,ççEmployer's Quarterly FederalTax
   Return'')withthesameindiciaoffraudfoundin Augustin'sinitialapplication- butgenerally with
   even larger innated pav ollnum bers,l usyielding m uch larger loanq.. cHs z has explained to

   investigatorsthatthe figures in the Fonus 941w ere the productof a fonuulathatallowed him to

   startw ith atargetloan am ount,and then ::back into''the payrollfigureson the form . He explained

   how heused Gguresthatwould produce an averagem onthly payrollfor2019 that,w hen m ultiplied

   by 2.5,w ould yield the requested loan am ount. In tum ,the num ber of em ployees reported w as

   chosen bmsed on fictionalpayrollfigures,chosen to avoid an average em ployee salary thatm ight




   4      Som e loan applications also included voided checksthatappearto be falsified,such as a
   purportedBank 5checkthatappearstohavebeenproducedonacomputerand,msthesubjectline
   reads,tsconverted to PD F,''ratherthan a scan ofan authentic check.


                                             Page 5 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 8 of 15




   raise suspicion.

          13.    CH S 2 has also explained that he tried to use bank statem ents show ing thatthe

   com pany had a large balance. Because so few com panies had such a statem ent,and likely also

   becauseitwaseasierthan keepingtrack oftheirtrue statem ents,CH S 2 repeatedly subm itted near-

   replicasofthe sam e falsified bank statem ents. ln particular,CH S 2 appearsto have recycled one

   statem ent each from Bank 1,Bank 6,and Bank 7. ln recycling a statem ent,CH S 2 generally

   changed only the account num ber and the account holder's nam e and address,such that each

   version ofthe statem enthad identicalfiguresand line item sthroughoutthe statem ent.

                 A review ofrecordsforbank accountscontrolledby CHS 2 atBank 5 confirm CH S

   2's adm issions thathe received num erouskickbacks,often ofapproxim ately 25% ofthe am ount

   ofthe loans,and thathe regularly wired Augustin a share ofthatkickback in the early stages of

   the schem e. CH S 2 explained thatthey w ere doing so m any loans by the end of M ay thathe

   changed course,instead w iling larger lum p sum g,collecting Augustin's shares ofthe kickbacks

   form ultiple loansin onew ire.

                 Investigators are stillreceiving and analyzing records,butbmsed on a prelim inary

   analysis,msofAugust31,2020,investigatorshad identified atotalof$2,367,765.82 in transfers
   to CHS 2's accountsfrom entities thateach obtained a sizable PPP loan and thatwere identified

   in the PPP files seized from CHS 2's and another co-conspirator's residences, ms described

   below --orfrom individualsassociated w ith those entities.

                 The PPP loans identified above as im plicated in the foregoing kickback paym ents

   to CH S 2 representonly a fraction ofthe overallschem e. ln executing search warrants atthe

   respective residences ofCHS 2 and CHS 3,federalagents found stacks ofpaperprinted outand

   organized by entity,containing an Sçintake form y';fabricated Form s 941,or both foreach entity.



                                            Pagc 6 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 9 of 15




   'lhe intake form s contained fields forthe inform ation needed to fabricate the docum ents and fill

   outothcraspects ofthe PPP application:identifying inform ation aboutthe ownerand com pany,

   asw ellmsbank accountinform ation forreceiving the loan. A section atthe end m arked C'BELO W

   IS O FFICE U SE ON LY ''included blank fieldsforthe ttN um berofEm ployeesr''ççM onthly Payroll

   Expenser''and CtSBA Loan Pre-ApprovalAm ount.'' Betw een CH S 2's and CHS 3's residences,

   investigators seized paperfilesfor PPP loan applicationsfor approxim ately 80 difrerententities.

   The FraudulentPpp Loan to ltu LKER 'S Com panv: URP

          17.     According to Florida's Division ofComorations website (ttsunbiz''),URP was
   established asa Florida lim ited liability com pany on August28,2019. W A LKER islisted asthe

   com pany's Chief Executive Om cer and registered agent. A ccording to Sunbiz,the principal

   address of URP is the sam e address that appears on W ALK ER'S Florida Driver and Vehicle

   Database (DAVID)record.
          18.     On oraboutM ay 17,2020,a PPP loan application package on behatfofU RP wms

   electronically subm itted to Bank 2 through Bank Processor 1. IP session records from Bank

   Processor lforthe loan application show thata computerwith an IP address (ending in 170)
   mssociated with CHS 2'sresidencein Broward County,Floridw Iogged into theU RP loan account

   ms early ms M ay 16,2020. 'I'
                               he session records also revealanother login by the sam e IP address

   (ending in 170)onthesame day,aswellassubsequentloginson M ay 18and M ay 19,2020 by a
   computerwith an IP address(ending in214)associatedwiththeM iami-DadeCountyresidenceof
   W ALK ER.

           19.    '
                  Iheloan application packageincluded,among otherdocuments:(1)fourpurported
   Forms941foreachquarterof2019in thenameofUltP;(2)apurportedcompany bankstatement
   forURPfrom Bank 7;and(3)aBorrowerApplicationFonu foraPPP loanrequestof$258,575



                                             Page 7 of 13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 10 of 15




   fOrURPbasedupon apurportedaveragem onthlypayrollof$103,430for12 employees(theCTPP
   Application Form'').
          20.     '
                  Ihe purported Form s 941 subm itted w ith U RP'S PPP loan application package

   show quarterly payrollofover$300,000 each quarter,for 12 employees.'Ihatqtlarterly payroll

   figureyieldedthePPP loan application'sççAverageM onthlyPayroll''figureof$103,430.00,which

   detcrmined the $258,575.00 nmountofthe loan. Each Form 941wassigned by hand with the
   nam e çç-
           fiara W alker''as the company ow ner,and also listed :ç-l-iara W alker''as the com pany's

   desi> ee and as a ç:paid Preparer,''although W ALKER isnota paid tax preparer.

                  n e pum orted Form s 941 subm itted w ith U RP'S PPP loan application package

   follow the sam estyle and pattern,including the indicia offraud,asthem any otherForm s941that

   CH S 2 acknowledged th2 he helped create and subm it in the course ofthe schem e,as described

   above.s M oreover, 1RS recordsshow thatU RP did not,in fact,file any Form s941forany quarter

   of 2019 orthe first quarter of 2020,and Florida Departm ent of Revenuerecordsshow that URP

   did notreportany w agesorem ployeesforthatsam eperiod. Asnoted above,according to U r 's

   articles of organization available on Sunbiz,URP wasnoteven established as a Florida lim ited



   5      As noted above, W ALK ER w as listed asboth ow nerand paid preparer. Dozensof other
   Form s 941 subm itted in this schem e evidence the sam e error. CH S 2 has adm itted thatthese
   documentssharethatfeaturebecausehemisunderstoodtheform,andhe(orsomeonefollowing
   his instructions) prepared the Fonus 941 at issue. The content of the forms also indicate
   falsification.URPsubmittedtwopairsofidentical941s(Q1andQ2areidentical,and()3andQ4
   areidentical,down tothepenny in reported figures). They alsoevidenceapattem ofpayroll
   spending thatis likely false:each efthe quarters showssim ificantincre% esfrom the flrstto
   second to third m onth ofthe quarter. Foreach identicalform ,the sam efiguresarereported forthe
   tax liability incurred in the firstm onth of each quarter,the snm e figure forthe second m onth of
   eachquarter(increasedsubstantiallyfrom thefirstmonth),andthesam efigureforthethirdm onth
   ofthe quarter (increased substantially from the second month). 'Ihe resultisthatthe company
   reports a perfectly repeating cycle of ascending payroll costs w ithin each quarter. CHS 2 hms
   explained thatthisw ms due to a fonnula he used,allocating differentpercentages ofthe quarterly
   payrolltax liability to each m onth ofeach quarter.


                                             Page 8 of 13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 11 of 15




   liability companyuntilAugust28,2019.

          22.    The purported company bank statement for URP subm itted with its PPP loan

   application package,which w as subm itted in electronic form atas a PDF,isa clearforgery. First,

   itpum ortsto be a February 2020 bank statem entfrom Bank 7)how ever,based upon bank records

   Ihave review ed to date from Bank 7,U RP did nothave an account atBnnk 7 in February 2020.

   Second,according to the PD F file Sçproperties,''the February 2020 statem entw as created tlsing

   CCPDFFILLER ''aprogram usedto editelectronicPDF files,andwasççmodifiedusingi'rext''The
   m etadata show sthe tile wascreated on M ay 14,2020 and m odified on M ay 16,2020. Third,the

   statem ent is a recycled version of the sam e falsified Bank 7 statem entused in other fraudulent

   applicatiom subm itted mspartofthisschem e.

          23.    'lhe PPP Application Fonu subm itted with U RP'Sloan application packagereflects

   thatURP hms 12 employeeswith an averagem onthly payrollof$103,430,which resulted in its
   loanrequestof$258,575.ThePPP ApplicationForm requiredtheborrowertoelectronicallyinitial

   and/orsign (via Docusir ,msexplained below)anumberofStcertifications,''including:(1)that
   the applicant wms in operation on February 15, 2020 and had em ployees to whom it paid

   salalies/payrolltaxesorpaid independentcontractors,asreportedon Formtsl1099.
                                                                              ,(2)thatthe
   funds would be used to retain workers,m aintain payroll,or m ake m odgage/interesfle% e/utility

   paym entsasspecified by the PPP rule and thatunauthorized use could resultin chargesforfraud;

   and (3)thatthe infonnation provided in the application,including in supporting documents,was
   çxrt
      ze and accurate in all m aterial respects,''and that m aking false statem ents could result in

   crim inalcharges.

          24.    Based on the false and fraudulent representations m ade in the PPP Application

   Form and supporting docum ents,Bank Processor 1 approved the PPP loan application for URP.



                                             Page 9 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 12 of 15




   Asexplained ingreaterdetailbelow,Bank2 wired $258,575in loanproceedstoURP on M ay 19,
   2020.

   RecordsShow /A// WALKER 14eppe.
                                 # and siened the'F# x pp/àY /a F orm

           25.       In connedion w ith this investigation, law enforcem ent obtained records from

   Docusignpursuantto 18U.S.C.j2703(d).TheDocusignrecordsshowsthat,onMay 17,2020,
   at8:32 a.m .,Bank Processor 1sentthe PPP Application Form to the Docusign user'ç-riaraW alker''

   attheemailaddressltutilizationreviewpros@ gmail.com.'' Recordsobtained from Googleshow
   that    tç-
             fiara      W alker''   is   the    account    holder   for    the    em ail   address

   Stutilizatioveviewpros@ gmail.com''andthatthephonenumberassociatedwiththatemailaccount
   is,according to A T& T records,an A T& T w ireless cell phone num ber ending in 9993 that is

   mssigned to theuser ççrfiara W alken'' The phone num berfor U RP listed on the PPP Application

   Form isthe 9993 cellphone num ber. Asdiscussed below,W ALKER used both the em ailaddress

   dtutilizatiomeviewpros@gmail.com''andthe9993cellphonenumbertocommunicatewithCHS
   2 in connection w ith the fraudulentPPP loan forU RP.

           26.       Based upon these records from Docusign,Google,and AT& T,W ALKER viewed

   the PPP Application Form on M ay 17, 2020 at 8:33 a.m ., and W ALKER sipzed the PPP

   Application Form on M ay 17,2020 at8:38 am .

   EmailsJa# TextM - /œ e:ProvidedbvCHS 2 C'
                                           tmfzr- WALKER 'sA-atndae Particm
                                                                          'O /a ïa
   the Fraud

           27.       Aspartofits investigation,law enforcem entobtained comm unications between CHS

   2 and W ALKER including textm essagesand em ailsprovided by CH S 2 to 1aw enforcem ent. Based

   upon my review ofthese em ails and textm essages,and CH S 2's statem entsto law enforcem ent

   regarding the sam e,CH S 2 provided W ALKER with the pre-filled IRS Form 941,which CH S 2




                                               Page 10 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 13 of 15




   included in U RP'SPPP loan application aAerW A LKER signed and retum ed the form s.

          28.    Specifically,on M ay 16,2020,CHS 2 sentan emailto W ALKER (atthe email
   address lçutiliziioreviewpros@gmail.com'')th2 attached fourPDFS ofunsigned IRS Forms
   941- oneforeach quarterof2019. Each unsipzed Form 941atlached to thatem ailwas pre-filled

   by CH S 2 to representthatU RP had,for each respective quarterof2019,12 em ployeesand over

   $300,000 in quarterlypayroll.

          29. Atornearthetimeofemailingtheseunsir ed IRS Forms941to W ALKEK CHS

   2 sentatex'tmessageto W ALKER (atthe 9993 cellphonenumber)instnzcting W ALKER to
   backdate each Form 941w ith thefollowing specificdatesasto each Form 941:April4,2019;July

   3, 2019; October 5, 2019; and January 6, 2020. Then, in another tex'
                                                                      t m essage, CH S 2 told

   W A LKER,çç-l'
                ex'tm e once you sendthose docs.''

                 A pproxim ately 42 m inutes afterCHS 2 em ailed W M KER the fourunsigned IRS

   Fonns 941,W ALK ER replied to CHS 2's em ailand attached copiesofthe fourIRS Form s 941

   thatw ere now each sipzed and dated. The signature on each Form 941 that W ALK ER sentto

   CH S 2 is sim ilarto the signature on W A LKER'S DAVID record,and each Form 941 w as dated

   withtherespectivedatethatCHS 2hadtex-tedto W ALKER msto eachquarter(April4,2019;July
   3,2019;October5,2019;andJanuary6,2020).
          31.    Atornearthe tim e ofem ailing these sipzed and dated 1RS Fonns 941to CH S 2,

   W ALKER sentCH S 2 textm essages th2 stated,$çIsentthem ''and tt etm e know ifI need to

   resend it.'' CHS 2 responded,çt ooks good,''and W A LKER replied ççAw esom e,thank you for

   yourhelp.''

          32.    'lhe signed Fonns941thatW A LKER sentCHS 2 areidenticalto the si> ed Form s

   941 subm itted w ith the PPP loan application for URP. A s noted above,IRS records show that



                                          Page 11 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 14 of 15




   URP did not,in fact,file any Fonns 941 for any quarter of 2019 or the firstquarterof2020,and

   Florida Departm entofRevenuerecordsshow thatU RP did notreportany wagesorem ployeesfor

   thatsam e period.

   Bank Sec/rti:and FexfM essaees C/a//'z'- WALKER 'SRecem'tofthePPP Loan and FIIF/AV
   D em onstrate WALKER 'SA-a- ïa, Pc ticm'fe a 1 theFraud

                 Bankrecordsshow thatURPhadanaccountatBank 11endingin *1675($çBank
   11*1675'3.A signaturecard fortheBank 11*1675accountshowsthatW ALKER openedthe
   accounton September 11,2019 ms çtm anager''ofU RP,and thatW ALK ER isthe only signer for

   the Bank 11 *1675 account. On M ay 19,2020,theBank 11 *1675 accountreceived via bank wire

   $258,575in loan proceedsfrom Bank 2 asaresultofURP'SfraudulentPPP loan application.

                 0n the sam e day that U RP received the proceeds of the fraudulent PPP loan,

   W ALKER opened anew accountatBank 11Bank endingin *5066 CtBank 11*5066'')asthe
   ttowner''ofU RP. W ALK ER istheonly signeron the Bank l1*5066 account. On M ay 20,2020,

   W ALKER transferred $258,575from theBank 11 #1675accounttothe Bank 11 *5066 account.
   ln a textm essage from W ALK ER to CHS 2 senton M ay 20,2020,W A LKER told CHS 2 that

   çithe fundsare now available.''
                 Alsoon M ay 20,2020,W ALKER wired1 4,645,which equaledapproxim ately25

   percent of the proceeds of U RP'S PPP loan, from the Bank 11 *5066 account to an account

   controlledby CHS 2 atBank 5. Textm essagesbetween CH S 2 and W ALK ER from M ay 19,2020

   show thatCHS 2 sentW ALKER w ire instructionsforhisaccountatBank 5 to which W ALK ER

   wired the $64,645kickback payment. On M ay 20,2020,W ALKER sentatextm essageto CHS

   2 stating thatshe had sentthe w ire to CH S 2. CH S 2 responded çtrlxank youy''and W ALKER

   rcplied tçNo thank you.''
                 Based on m y review ofthe bank recordsdiscussed above,W ALKER hasspenta


                                          Page 12 of13
Case 0:20-cr-60159-RAR Document 3 Entered on FLSD Docket 09/03/2020 Page 15 of 15




   signiticanîam eunteftbe R nu ining PPP Ioan prx eeds. Bdw een M ay 20,2020 and July 24.2020,

   W AI-KIFR withdrew approxix tely $149.(* in checksdrawn from the Bank ll*5066 account.
   including Inany checks
                        - w'
                           ritlen to he- lfand to cmsh. M oreover,itdoesnotappearthatany ofthe

   pfw eeds of the PPP loan were used for Iegitix te business expenses or payroll related

   exN nditures to any em ployee otherthan W A LKER herself,

                                        CONCLUSION                                                 1
         37.    Based on the forgoing.Iresrw tfully subm itthatthere isprobable cause to believe

   thatTIARA W ALKER cornm itted the TargetOfrenses.


   FU RTHER YOU R AFFIAN T SA YETH NA UGHT.
                                                               y/
                                                           -
                                                      //
                                                       -



                                                    M ICIG EL BEN IVEG NA
                                                    SpecialA gent
                                                    IRS-CI


   A ttested to by the applicantin accordance
   w ith the requirem ents ofFed.R.Crim .P.4.1
   l)y W'hatsApp on this 3   day ofSepteme ,2020




   HON .LA URFN F.LO UIS
   UNITED STA TES M A G ISTRAW JUDG E




V P
  a
  g
  e
  1
  3
  o
  f1
   3 1
